DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/19/2021 has been entered and acknowledged by the Examiner.
Claims 1, 5, 8-11, 13, 15, 17, 21-23, 25-29, 33, 38 and 51 are pending in the instant application.

Allowable Subject Matter
Claims 1, 5, 8-11, 13, 15, 17, 21-23, 25-29, 33, 38 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a nanostructure comprising: a core, the core comprising: In(1 – x)GaxP, wherein 0< x < 1 and at least one shell disposed on the core, the at least one shell comprising ZnSe wherein the optical density at 450 nm per total mass (OD450/total mass) of the nanostructure is between about 0.3 and about 1.0” including the remaining limitations.
Examiner Note: Klimov et al (US PG Pub. No. 2017/0323991) discloses in paragraph [0008] using InGaP as a core material and ZnSe as a shell material and in paragraph [0107] discloses an optical density of 0.6 (at 405nm) for all studied LSC’s (Luminescent Solar Concentrators (f [0004]). However, there is nothing in the 
Regarding Claim 33, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 33, and specifically comprising the limitation of “A method of making ln(l - x)GaxP nanostructures, wherein 0<x<1, comprising:(a) admixing InP nanostructures comprising at least one sulfur-containing ligand and a halide salt mixture at a temperature between about 250°C and 450°C to form a molten mixture; (b) admixing the molten mixture obtained in (a) with a gallium source at a temperature between about 290°C and 380°C; to provide the ln(1 - x)GaxP nanostructures” including the remaining limitations.
. 	Claim 38 is allowable because of its dependency on claim 33.
Regarding Claim 51, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 51, and specifically comprising the limitation of “A method of making a In(-x)GaxP/ZnSe/ZnS core/shell/shell nanostructures, comprising: Atty. Dkt. No. 2132.2750001- 5 -CURLEY et al. Application No. 16/782,250 (a) providing a core comprising In1i-x)GaxP nanostructures; (b) admixing the In(1-x)GaxP nanostructures in (a) with a first zinc source and a selenium source; and (c) admixing the admixture in (b) with a second zinc source and a sulfur source to provide the In(1-x)GaxP/ZnSe/ZnS core/shell/shell nanostructures; wherein 0<x<1; and wherein the optical density at 450 nm per total mass (OD450/total mass) of the nanostructure is between about 0.3 and about 1.0.” including the remaining limitations.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879